Matter of Ajah (2019 NY Slip Op 05397)





Matter of Ajah


2019 NY Slip Op 05397


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2008-11178	ON MOTION

[*1]In the Matter of Jennifer C. E. Ajah, admitted as Chinyere Akuezi Ekenna, a suspended attorney. (Attorney Registration No. 2888733)




DECISION & ORDERMotion by Jennifer C. E. Ajah for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Ajah was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 20, 1998, under the name Chinyere Akuezi Ekenna, and subsequently her name was changed on the roll of attorneys and counselors-at-law to Jennifer C. E. Ajah. By opinion and order of this Court dated July 24, 2013, Ms. Ajah was suspended from the practice of law for a period of 5 years, commencing August 23, 2013, based on 15 charges of professional misconduct (see Matter of Ajah, 110 AD3d 68). By decision and order on motion of this Court dated August 2, 2018, Ms. Ajah's motion was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Jennifer C. E. Ajah's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Jennifer C. E. Ajah is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jennifer C. E. Ajah to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court